


Exhibit 10.1


AMENDED AND RESTATED GUARANTY AGREEMENT


THIS AMENDED AND RESTATED GUARANTY AGREEMENT, dated as of June 25, 2014 (the
“Effective Date”), (as amended, restated, supplemented or otherwise modified
from time to time, this “Guaranty”), is made by Altisource Residential
Corporation (“Guarantor”) in favor of Wells Fargo Bank, National Association
(“Buyer”), and amends and restates in its entirety that certain Guaranty
Agreement, dated as of September 23, 2013, made by Guarantor in favor of Buyer.
RECITALS
A.ARLP Trust 3 (“Original Seller”) and Buyer entered into that certain Master
Repurchase Agreement and Securities Contract, dated as of September 23, 2013
(the “Original Master Repurchase Agreement”). Pursuant to that certain Joinder
Agreement to Master Repurchase Agreement and Securities Contract, dated as of
June 25, 2014 (the “Joinder Agreement” and, together with the Original Master
Repurchase Agreement, as further amended, restated, supplemented or otherwise
modified from time to time, the “Master Repurchase Agreement”), ARLP Trust 5 and
ARLP Trust 6 (the “New Sellers” and, together with the Original Seller, each a
“Seller” and together, the “Sellers”) were joined as a Seller under the Master
Repurchase Agreement.
B.Pursuant to the Master Repurchase Agreement, Buyer has agreed to purchase
certain mortgage loans (as more particularly defined in the Master Repurchase
Agreement, the “Mortgage Loans”) from Sellers and Sellers have agreed to
repurchase such Mortgage Loans upon the terms and subject to the conditions set
forth therein.
C.Guarantor indirectly owns and controls 100% of the Equity Interests (as more
particularly defined in the Master Repurchase Agreement) of each Seller.
D.It is a condition precedent to the obligation of Buyer to purchase the
Mortgage Loans from Sellers under the Master Repurchase Agreement that Guarantor
shall have executed and delivered this Guaranty to Buyer.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise defined herein, terms which are defined in the
Master Repurchase Agreement and used herein are so used as so defined. Whenever
used herein, unless the context otherwise requires, the following words and
phrases shall have the following meanings:
(a)    “Seller Entity”: Each of Sellers, Asset Manager and Guarantor.
(b)    “Guarantor Obligations”: Shall mean all Repurchase Obligations,
including, without limitation, the obligations and liabilities of each Seller to
Buyer, whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, which may arise under, or out of

- 1 -

--------------------------------------------------------------------------------



or in connection with the Master Repurchase Agreement and any other Repurchase
Document, whether on account of the Repurchase Price, Price Differential,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to Buyer that are
required to be paid by a party to the Transaction pursuant to the terms of the
Repurchase Documents and costs of enforcement of this Guaranty) or otherwise.
2.    Guaranty.
(a)    Guarantor hereby unconditionally and irrevocably guarantees to Buyer and
its successors and permitted indorsees, transferees and assigns, the due and
punctual payment of all of the Guarantor Obligations (whether at the stated
maturity, by acceleration or otherwise).
(b)    Guarantor further agrees to pay as directed by Buyer all reasonable
third-party out-of-pocket costs and expenses (including reasonable legal,
accounting and advisory fees and expenses) incurred by Buyer in enforcing or
obtaining advice of counsel in respect of any rights with respect to, or
collecting, and/or enforcing any rights with respect to, or collecting against,
Guarantor under this Guaranty.
(c)    Guarantor shall make payment of the Guarantor Obligations and other
amounts payable by Guarantor hereunder promptly upon written demand therefor
(and in any event within five (5) Business Days), in compliance with this
Guaranty. Buyer shall not be required to seek payment or performance from any
Seller or any other person or entity or to seek any other recourse prior to
demanding payment of the Guarantor Obligations from Guarantor.
(d)    No payment or payments made by any Seller or any other Person or received
or collected by Buyer from any Seller or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Guarantor Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
Guarantor hereunder until all of the Repurchase Obligations have been paid in
full; provided, that Buyer shall not be entitled to double recovery. Guarantor
shall remain liable under this Guaranty until the Repurchase Obligations are
satisfied and paid in full and the Master Repurchase Agreement and the other
Repurchase Documents are terminated, notwithstanding any payment or payments
referred to in the foregoing sentence.
(e)    Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to Buyer on account of its liability hereunder, it will
notify Buyer in writing that such payment is made under this Guaranty for such
purpose.
3.    Representations and Warranties of Guarantor. Guarantor represents and
warrants, on and as of the date of this Guaranty and at all times when any
Repurchase Obligations are outstanding (except as provided in clause (a) and
clause (b)) as follows:
(a)    Guarantor. Guarantor has been duly formed and validly exists in good
standing as a corporation incorporated under the laws of the state of Maryland,
which is the jurisdiction of its formation. Guarantor: (a) has all requisite
power, authority, legal right and licenses, except for any failure to obtain
such a license that would not have a Material Adverse Effect, (b) as of each
Purchase Date, is duly qualified to do business in all jurisdictions necessary,
except for any failure to obtain such a qualification that would not have a
Material Adverse Effect, and (c) has been duly authorized by all necessary
action, to (w) own, lease and operate its properties and assets, (x) conduct its
business as presently conducted, and (y) execute, deliver and perform its
obligations under this Guaranty and any other Repurchase Documents to which it
is a party. Guarantor’s exact legal name is set forth in the preamble and
signature pages of this Guaranty. Guaranty. This Guaranty and each other
Repurchase Document to which Guarantor is a party has been duly executed

- 2 -

--------------------------------------------------------------------------------



and delivered by Guarantor and constitutes the legal, valid and binding
obligation of Guarantor enforceable against Guarantor in accordance with its
terms, except as such enforceability may be limited by Insolvency Laws and
general principles of equity. The execution, delivery and performance by
Guarantor of this Guaranty and each other Repurchase Document to which it is a
party does not and will not (i) conflict with, result in a breach of, or
constitute (with or without notice or lapse of time or both) a default under,
any (x) Governing Document, Indebtedness, Guarantee Obligation or Contractual
Obligation applicable to Guarantor or any of its properties or assets,
(y) Requirements of Law, or (z) approval, consent, judgment, decree, order or
demand of any Governmental Authority, except, in each case, for any breach set
forth in this sentence that would not have a Material Adverse Effect, or
(ii) result in the creation of any Lien (other than Permitted Liens) on any of
the properties or assets of Guarantor. All approvals, authorizations, consents,
orders, filings, notices or other actions of any Person or Governmental
Authority required for the execution, delivery and performance by Guarantor of
the Guaranty and all other Repurchase Documents to which it is a party have been
obtained, effected, waived or given and are in full force and effect except for
any authorizations, approvals, consents, filings or registrations if not
obtained would not have a Material Adverse Effect. As of each Purchase Date,
there is no litigation, proceeding or investigation pending or, to the Knowledge
of Guarantor threatened, against Guarantor or any of its Affiliates before any
Governmental Authority (1) asserting the invalidity of this Guaranty or any
Repurchase Document, (2) seeking to prevent the consummation of any Transaction,
or (3) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.
(b)    Financial Condition. The audited consolidated financial statements of
Guarantor as at the fiscal year most recently ended (2013), including, but not
limited to, the related audited balance sheet, the related audited statements of
income, partners’ equity, retained earnings and cash flows, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification arising out of the audit
conducted by Guarantor’s independent certified public accountants, copies of
which have been delivered to Buyer, are complete and correct and present fairly
the financial condition of Guarantor as of such date and the results of its
operations and cash flows for the fiscal year then ended. All such financial
statements, including related schedules and notes, were prepared in accordance
with GAAP except as disclosed therein. Guarantor does not have any material
contingent liability or liability for Taxes or any long term lease or unusual
forward or long term commitment, including any Derivative Contract, which is not
reflected in the foregoing statements or notes. Since the date of the financial
statements and other information delivered to Buyer prior to the Effective Date,
Guarantor has not sold, transferred or otherwise disposed of any material part
of its property or assets (except pursuant to the Repurchase Documents) or
acquired any property or assets (including Equity Interests of any other Person)
that are material in relation to the financial condition of Guarantor or any
Seller.
(c)    True and Complete Disclosure. The information, reports, certificates,
documents, financial statements, operating statements, forecasts, books,
records, files, exhibits and schedules furnished by or on behalf of Guarantor to
Buyer in connection with this Guaranty, the Repurchase Documents and any
Transaction, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of Guarantor to Buyer in connection with this Guaranty,
the Repurchase Documents and any Transaction will be true, correct and complete
in all material respects, or in the case of projections will be based on
reasonable estimates prepared and presented in good faith, on the date as of
which such information is stated or certified.
(d)    Compliance with Law. Guarantor has complied in all respects with all
Requirements of Laws. Neither Guarantor nor any Affiliate of Guarantor (a) is an
“enemy” or an “ally of the enemy” as defined in the Trading with the Enemy Act
of 1917, (b) is in violation of any Anti-Terrorism Laws, (c) is a

- 3 -

--------------------------------------------------------------------------------



blocked person described in Section 1 of Executive Order 13224 or to its
knowledge engages in any dealings or transactions or is otherwise associated
with any such blocked person, (d) is in violation of any country or list based
economic and trade sanction administered and enforced by the Office of Foreign
Assets Control, (e) is a Sanctioned Entity, (f) has more than 10% of its assets
located in Sanctioned Entities, or (g) derives more than 10% of its operating
income from investments in or transactions with Sanctioned Entities. Neither
Guarantor nor any Affiliate of Guarantor (a) is or is controlled by an
“investment company” as defined in such Act or is exempt from the provisions of
the Investment Company Act, (b) is a “broker” or “dealer” as defined in, or
could be subject to a liquidation proceeding under, the Securities Investor
Protection Act of 1970, or (c) is subject to regulation by any Governmental
Authority limiting its ability to incur the Repurchase Obligations. Guarantor
and all Affiliates of Guarantor are in compliance with the Foreign Corrupt
Practices Act of 1977 and any foreign counterpart thereto. Neither Guarantor nor
any Affiliate of Guarantor has made, offered, promised or authorized a payment
of money or anything else of value (a) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (b) to any foreign official, foreign political party, party official or
candidate for foreign political office, or (c) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to Guarantor, any Affiliate of Guarantor or any other Person, in violation of
the Foreign Corrupt Practices Act.
(e)    No Default or Material Adverse Effect. No Event of Default exists. No
material default or event of default (however defined) exists under any
Indebtedness, Guarantee Obligations or Contractual Obligations of Guarantor.
Guarantor believes that it is and will be able to pay and perform each
agreement, duty, obligation and covenant contained in the Repurchase Documents
and any Mortgage Loan Documents to which it is a party, and that it is not
subject to any agreement, obligation, restriction or Requirements of Law which
would unduly burden its ability to do so or could reasonably be expected to have
a Material Adverse Effect. Guarantor has no Knowledge of any actual or
prospective development, event or other fact that could reasonably be expected
to have a Material Adverse Effect. No Internal Control Event has occurred.
(f)    REIT Status. Guarantor has not engaged in any material “prohibited
transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the Code.
Guarantor for its current “tax year” (as defined in the Code) is entitled to a
dividends paid deduction under the requirements of Section 857 of the Code with
respect to any dividends paid by it with respect to each such year for which it
claims a deduction in its Form 1120-REIT filed with the United States Internal
Revenue Service for such year.
(g)    Taxes. Guarantor and each Affiliate of Guarantor have filed all required
federal income tax returns and all other material tax returns, domestic and
foreign, required to be filed by them, or with respect to any of their
properties or assets (taking into account extensions) and have paid all material
Taxes (including mortgage recording Taxes and all income or franchise Taxes) due
and payable by them pursuant to such returns or pursuant to any assessment
received by them, except for any such Taxes that are being contested in good
faith by appropriate proceedings diligently conducted and for which appropriate
reserves have been established in accordance with GAAP. Guarantor and each
Affiliate of Guarantor have paid, or have provided adequate reserves for the
payment of, all such taxes for all prior fiscal years and for the current fiscal
year to date. There is no material action, suit, proceeding, investigation,
audit or claim relating to any such taxes now pending or, to the Knowledge of
Guarantor, threatened by any Governmental Authority which is not being contested
in good faith as provided above. Neither Guarantor nor any Affiliate of
Guarantor has entered into any agreement or waiver or been requested to enter
into any agreement or waiver extending any statute of limitations relating to
the payment or collection of taxes, or is aware of any circumstances that would
cause the taxable years or other taxable periods of Guarantor or any Affiliate
of

- 4 -

--------------------------------------------------------------------------------



or Guarantor not to be subject to the normally applicable statute of
limitations. No tax liens have been filed against any assets of Guarantor.
(h)    Master Repurchase Agreement. Guarantor has received and reviewed copies
of the Master Repurchase Agreement.
4.    Covenants of Guarantor. Guarantor hereby covenants and agrees that:
(a)    Financial Information. From time to time, Guarantor shall, or shall cause
Sellers to, deliver to Buyer such information regarding the financial condition,
operations, or business of Guarantor as specified in Section 8.09 of the Master
Repurchase Agreement.
(b)    Financial Covenants.
(i)    Guarantor shall not permit the ratio of its Indebtedness to its Adjusted
Tangible Net Worth to be greater than 3.00 to 1.00 at any time.
(ii)    Guarantor shall not permit its Liquidity to be equal to an amount less
than five percent (5%) of its Indebtedness at any time.
(iii)    Guarantor shall not permit its Tangible Net Worth to be less than
$310,000,000 plus seventy percent (70%) of the aggregate amount of any equity or
capital raises after the Closing Date at any time.
(c)    Existence; Governing Documents; Conduct of Business; REIT Status.
Guarantor shall (a) preserve and maintain its legal existence, (b) qualify and
remain qualified in good standing in each jurisdiction where the failure to be
so qualified would have a Material Adverse Effect, (c) comply with its Governing
Documents, including all special purpose entity provisions, and (d) not modify,
amend or terminate its Governing Documents. Guarantor shall (a) not engage in
any activities other than those expressly permitted under its Governing
Documents and (b) maintain and preserve all of its material rights, privileges,
licenses and franchises necessary for the operation of its business. Guarantor
shall provide notice to Buyer of any change in Guarantor’s status as a REIT
promptly upon Guarantor’s Knowledge thereof.
(d)    Litigation. At all times during the term of this Guaranty, to the extent
permitted by applicable law, Guarantor shall immediately notify Buyer of the
occurrence of any of the following of which a Responsible Officer of each
Seller, as applicable, or Guarantor has Knowledge, together with a certificate
of a Responsible Officer of Guarantor setting forth details of such occurrence
and any action Guarantor has taken or proposes to take with respect thereto:
(i) the commencement of any material litigation, action, suit, arbitration,
investigation or other material legal or arbitrable proceedings before any
Governmental Authority or (ii) the settlement of any material judgment in
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceedings before any Governmental Authority that (A) questions or
challenges the validity or enforceability of this Guaranty or any other
Repurchase Document, or (B) individually or in the aggregate, is likely to be
determined adversely and, if adversely determined, could reasonably be likely to
have a Material Adverse Effect.
(e)    Prohibition of Fundamental Changes. Guarantor shall not enter into a
merger or consolidation, or liquidate, wind up or dissolve, or sell all or
substantially all of its assets or properties, without the consent of Buyer.

- 5 -

--------------------------------------------------------------------------------



(f)    Transactions with Sellers. Guarantor will not enter into transactions,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Seller unless the transaction is
(i) otherwise not prohibited under the Repurchase Documents and (ii) upon
commercially reasonable terms similar to those available to unaffiliated parties
in an arm’s-length transaction.
(g)    Bankruptcy. Guarantor shall not take any Insolvency Action with respect
to any Seller, nor permit any Seller to take any Insolvency Action with respect
to itself.
5.    Guaranty Default. Each of the following events shall constitute a
“Guaranty Default” and an Event of Default under the Master Repurchase
Agreement: (a) any failure by Guarantor to make a payment of any Guarantor
Obligation within two (2) Business Days when due; (b) any failure by Guarantor
to satisfy at all times any covenant in Section 4(b); (c) any failure by
Guarantor to satisfy at all times any covenant (other than any covenant in
Section 4(b)) or Guarantor Obligation or other terms set forth in this Guaranty
in all material respects, and such failure continues unremedied for ten (10)
Business Day after the earlier of receipt of notice thereof from Buyer the
discovery of such failure by Guarantor; (d) in the case of a failure to perform
or observe any representation and warranty and such failure continues unremedied
for five (5) Business Day after the earlier of receipt of notice thereof from
Buyer the discovery of such failure by Guarantor; or (e) the obligations of
Guarantor under this Guaranty shall cease to be in effect or Guarantor
repudiates or challenges the validity of this Guaranty.
6.    No Subrogation. Notwithstanding any payment or payments made by Guarantor
hereunder or any set-off or application of funds of Guarantor by Buyer or any of
its Affiliates, Guarantor shall not be entitled to be subrogated to any of the
rights of Buyer against any Seller or any collateral security or Guarantee
Obligation or right of offset held by Buyer for the payment of the Guarantor
Obligations, nor shall Guarantor seek or be entitled to seek any contribution or
reimbursement from any Seller in respect of payments made by Guarantor
hereunder, until all amounts owing to Buyer by each Seller on account of the
Guarantor Obligations are paid and satisfied in full and the Master Repurchase
Agreement is terminated. If any amount shall be paid to Guarantor on account of
such subrogation rights at any time when all of the Guarantor Obligations shall
not have been paid and satisfied in full, such amount shall be held by Guarantor
in trust for Buyer, segregated from other funds of Guarantor, and shall,
forthwith upon receipt by Guarantor, be turned over to Buyer in the exact form
received by Guarantor (duly indorsed by Guarantor to Buyer, if required), to be
applied against the Guarantor Obligations, whether matured or unmatured, in such
order as Buyer may determine. Nothing in the foregoing shall prevent or prohibit
Guarantor from receiving and retaining distributions from a Seller in the
ordinary course provided that such distributions are not then prohibited by the
Master Repurchase Agreement. Buyer shall have no obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for Guarantor
Obligations for the Master Repurchase Agreement or for this Guaranty or any
property subject thereto.
7.    Amendments, Etc. with Respect to the Guarantor Obligations. Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against Guarantor and without notice to or further assent by
Guarantor, any demand for payment of any of the Guarantor Obligations made by
Buyer may be rescinded by Buyer and any of the Guarantor Obligations continued,
and the Guarantor Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or Guarantee Obligation therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised,
terminated, waived, surrendered or released by Buyer, and the Master Repurchase
Agreement and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
Buyer may deem advisable from time to time, and any right of offset at any time
held by Buyer for the payment of the Guarantor Obligations may be sold,
exchanged, waived, surrendered or released.

- 6 -

--------------------------------------------------------------------------------



8.    Waiver of Rights. Except as otherwise expressly provided herein, Guarantor
waives any and all notice of any kind including, without limitation, notice of
the creation, renewal, extension or accrual of any of the Guarantor Obligations,
and notice of or proof of reliance by Buyer upon this Guaranty or acceptance of
this Guaranty; the Guarantor Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this Guaranty; and all dealings between any
Seller and Guarantor, on the one hand, and Buyer, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Guaranty. Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon Sellers with respect to
the Repurchase Obligations or the Guarantor Obligations, respectively.
9.    Guaranty Absolute and Unconditional. Guarantor understands and agrees that
this Guaranty shall be construed as a continuing, absolute and unconditional
Guarantee of the full and punctual payment and performance of the Guarantor
Obligations (and not of their collectability only) without regard to (a) the
validity, regularity or enforceability of the Master Repurchase Agreement or any
other Repurchase Document, any of the Guarantee Obligations or right of offset
with respect thereto at any time or from time to time held by Buyer, (b) any
defense, set-off, deduction, abatement, recoupment, reduction or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Seller against Buyer, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of Sellers or
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of a Seller for Guarantor or of Guarantor from this Guaranty,
in bankruptcy or in any other instance. When making a demand hereunder or
pursuing its rights and remedies hereunder against Guarantor, Buyer may, but
shall be under no obligation to, make a similar demand on any Seller or pursue
such rights, powers, privileges and remedies as it may have against any Seller
or any other Person or any right of offset with respect thereto, and any failure
by Buyer to make any such demand or pursue such other rights or remedies or to
collect any payments from any Seller or any such other Person or to exercise any
such right of offset, or any release of a Seller or any such other Person or
right of offset, shall not relieve Guarantor of any obligations or liability
hereunder, and shall not impair or affect the rights, powers, privileges and
remedies, whether express, implied or available as a matter of law or equity, of
Buyer against Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings. This Guaranty shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon Guarantor and the successors and assigns thereof, and
shall inure to the benefit of Buyer, and its successors and permitted indorsees,
transferees and assigns, until all the Repurchase Obligations shall have been
satisfied by performance and payment in full and the Master Repurchase Agreement
and the other Repurchase Documents shall have been terminated, notwithstanding
that from time to time during the term of the Master Repurchase Agreement, one
or more Sellers may be free from any Repurchase Obligations.
10.    Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guarantor Obligations is rescinded or must otherwise be restored or
returned by Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Seller or Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Seller or Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.
11.    Payments. Payments hereunder shall be made to Buyer without deduction,
abatement, recoupment, reduction, set-off or counterclaim other than a defense
of payment or performance, in U.S. Dollars and in accordance with the wiring
instructions of Buyer.
12.    Notices. Any and all notices statements, demands or other communications
hereunder may be given (i) by Buyer to Guarantor by mail, facsimile, messenger
or otherwise to the address specified at

- 7 -

--------------------------------------------------------------------------------



the “Address for Notices” specified on the signature page, or so sent to
Guarantor at any other place specified in a notice of change of address
hereafter received by Buyer, and (ii) by Guarantor to the Buyer at the address
or email address set forth below.
Wells Fargo Bank, National Association
c/o Wells Fargo Securities LLC
550 S. Tryon Street, 5th Floor
MAC D1086-051
Charlotte, North Carolina 28202
Telephone:  704-410-2487
Fax:  (704) 410-0220
Attn:  Goetz Rokahr
Email:  goetz.rokahr@wellsfargo.com


with copies to:


Steven H. Becker, Esq.
Hunton & Williams LLP
200 Park Avenue, 52nd Floor
New York, New York 10166-0091
Telephone: (212) 309-1133
Fax: (212) 309-1837
Email: sbecker@hunton.com


13.    Integration; Severability. This Guaranty contains the final and complete
integration of all prior expressions by Guarantor in favor of Buyer and shall
supersede any existing agreements by Guarantor in favor of Buyer with respect to
the subject matter hereof. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement. In case any provision of this Guaranty shall be invalid,
illegal, or unenforceable, the validity, legality and enforceability of the
remaining provisions shall, to the extent permitted by law, not in any way be
effected or impaired thereby.
14.    Section Headings. The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
15.    Amendments in Writing; No Waiver. Buyer shall not be deemed by any act
(except by a written instrument as set forth below), delay, indulgence, omission
or otherwise be deemed to have waived any right, power, privilege or remedy
hereunder or to have acquiesced in any default or nonperformance by Guarantor
hereunder or any breach of any of the terms and conditions hereof. No failure on
the part of Buyer to exercise, or delay in exercising, any right or remedy under
this Guaranty shall operate as a waiver hereof; nor shall any single or partial
exercise of any right or remedy thereunder preclude any further exercise thereof
or the exercise of any other right. The rights and remedies in this Guaranty are
cumulative and not exclusive of any rights and remedies provided by law. Except
as otherwise expressly provided herein, no amendment, waiver or other
modification of any provision of this Guaranty shall be effective without the
signed agreement of Guarantor and Buyer, provided that any provision of this
Guaranty may be waived in writing by Buyer. Any waiver or consent under this
Guaranty shall be effective only if it is in writing and only in the specific
instance and for the specific purpose for which given. Any such waiver by Buyer
of any right or remedy

- 8 -

--------------------------------------------------------------------------------



hereunder on any one occasion shall not be construed as a bar to any right or
remedy which Buyer would otherwise have on any future occasion.
16.    Successors and Assigns; No Third Party Beneficiaries. Guarantor shall not
sell, assign or transfer any of its rights or the Guarantor Obligations or
delegate its duties under this Guaranty without the prior written consent of
Buyer, or except as contemplated herein, and any attempt by Guarantor to do so
without such consent shall be null and void. Subject to the foregoing, this
Guaranty shall be binding upon and shall inure to the benefit of each party
hereto and their respective successors and permitted assigns. Nothing in this
Guaranty, express or implied, shall give to any Person other than the parties
hereto any benefit or any legal or equitable right, power, remedy or claim
hereunder.
17.    Governing Law. This Guaranty and any claim, controversy or dispute
arising under or related to or in connection with this Guaranty, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than Sections
5-1401 and 5-1402 of the New York General Obligations Law.
18.    Submission To Jurisdiction, Service Of Process. Guarantor irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty or the other Repurchase Documents,
or for recognition or enforcement of any judgment, and Guarantor irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State court or, to the fullest
extent permitted by applicable law, in such Federal court. Guarantor agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty or the other Repurchase Documents
shall affect any right that Buyer may otherwise have to bring any action or
proceeding arising out of or relating to this Guaranty of the other Repurchase
Documents against Guarantor or its properties in the courts of any jurisdiction.
Guarantor irrevocably and unconditionally waives, to the fullest extent
permitted by Requirements of Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Guaranty and the other Repurchase Documents in any court
referred to above, and the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
19.    Important Waivers.
(i)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN GUARANTOR AND BUYER OR ANY
INDEMNIFIED PARTY, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT
OF, CONNECTED WITH OR RELATED TO THIS GUARANTY, THE OTHER REPURCHASE DOCUMENTS,
ANY DEALINGS OR COURSE OF CONDUCT BETWEEN THEM RELATED TO THIS GUARANTY, OR ANY
STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF EITHER PARTY. GUARANTOR WILL
NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. INSTEAD, ANY SUCH DISPUTE RESOLVED IN
COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

- 9 -

--------------------------------------------------------------------------------



(ii)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY WAIVES
ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY
INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED
ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE
LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF
ACTION.
(iii)     EACH PARTY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
BUYER OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE
OTHER PARTY OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY OF THE
WAIVERS IN THIS SECTION 19 IN THE EVENT OF LITIGATION OR OTHER CIRCUMSTANCES.
THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THE REPURCHASE DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.
(iv)    EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 19 ARE A
MATERIAL INDUCEMENT FOR SUCH PARTY TO ENTER INTO A BUSINESS RELATIONSHIP WITH,
THAT SUCH PARTY HAS ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE
REPURCHASE DOCUMENTS, AND THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS
IN THEIR RELATED FUTURE DEALINGS UNDER THE REPURCHASE DOCUMENTS. EACH PARTY
FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL AND OTHER
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
(v)    THE WAIVERS IN THIS SECTION 19 ARE IRREVOCABLE, MEANING THAT THEY MAY NOT
BE MODIFIED ORALLY, AND SHALL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO ANY OF THE REPURCHASE DOCUMENTS. IN THE EVENT OF LITIGATION,
THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
(vi)    THE PROVISIONS OF THIS SECTION 19 SHALL SURVIVE TERMINATION OF THE
REPURCHASE DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF THE OBLIGATIONS.
20.    Setoff. In addition to any rights now or hereafter granted under the
Repurchase Documents, Requirements of Law or otherwise, Guarantor, on behalf of
itself and each of its Affiliates (excluding in this Section 20 any Affiliate
that is a Variable Interest Entity), hereby grants to Buyer and each Indemnified
Person, to secure repayment of the Repurchase Obligations, a right of set-off
upon any and all of the following: (i) monies, securities, collateral or other
property of Guarantor and its respective Affiliates and any proceeds from the
foregoing, now or hereafter held or received by Buyer, any Affiliate of Buyer or
any Indemnified Person, for the account of Guarantor, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, (ii) any and all
deposits (general, specified, special, time, demand, provisional or final) and
credits, claims or Indebtedness of Guarantor or any Affiliate Guarantor at any
time existing, (iii) any obligation owed by Buyer or any Affiliate of Buyer to
Guarantor or any Affiliate of Guarantor and (iv) any Repurchase Obligations or
Indebtedness owed by Guarantor or any Affiliate of Guarantor and any
Indebtedness owed

- 10 -

--------------------------------------------------------------------------------



by Buyer or any Affiliate of Buyer to Guarantor or any Affiliate of Guarantor,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer, any Affiliate
of Buyer or any Indemnified Person to or for the credit of Guarantor or any
Affiliate of Guarantor, without prejudice to Buyer’s right to recover any
deficiency. Each of Buyer, each Affiliate of Buyer and each Indemnified Person
is hereby authorized upon any amount becoming due and payable by Guarantor or
any Affiliate of Guarantor to Buyer or any Indemnified Person under the
Repurchase Documents, the Repurchase Obligations or otherwise or upon the
occurrence of an Event of Default, without notice Guarantor or any Affiliate of
Guarantor, any such notice being expressly waived by Guarantor and each
Affiliate of Guarantor to the extent permitted by any Requirements of Law, to
set-off, appropriate, apply and enforce such right of set-off against any and
all items hereinabove referred to against any amounts owing to Buyer or any
Indemnified Person by Guarantor or any Affiliate of Guarantor under the
Repurchase Documents and the Repurchase Obligations, irrespective of whether
Buyer, any Affiliate of Buyer or any Indemnified Person shall have made any
demand under the Repurchase Documents and regardless of any other collateral
securing such amounts, and in all cases without waiver or prejudice of Buyer’s
rights to recover any deficiency. Guarantor and all Affiliates of Guarantor
shall be deemed directly indebted to Buyer and the other Indemnified Persons in
the full amount of all amounts owing to Buyer and the other Indemnified Parties
by Guarantor and all Affiliates of Guarantor under the Repurchase Documents and
the Repurchase Obligations, and Buyer and the other Indemnified Persons shall be
entitled to exercise the rights of set-off provided for above. ANY AND ALL
RIGHTS TO REQUIRE BUYER OR OTHER INDEMNIFIED PERSONS TO EXERCISE THEIR RIGHTS OR
REMEDIES WITH RESPECT TO THE PURCHASED ASSETS OR OTHER INDEMNIFIED PERSONS UNDER
THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING RIGHT OF SET-OFF,
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY GUARANTOR AND EACH
AFFILIATE OF GUARANTOR.
21.    Counterparts; Electronic Transmission. This Guaranty may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
shall together constitute but one and the same instrument. Delivery of an
executed counterpart of this Guaranty by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart hereof.
[Signature appears on the following page.]



- 11 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered as of the day and year first above written.
ALTISOURCE RESIDENTIAL CORPORATION, as Guarantor
By:    /s/ Kenneth D. Najour    
Name:    Kenneth D. Najour    
Title:    Chief Financial Officer    
Address for Notices: c/o Altisource Asset Management Corporation
402 Strand Street, Frederiksted, VI 00840
Attention: Kenneth D. Najour
Fax: (340) 692-1046
Email: Kenneth.Najour@AltisourceAMC.com







[Guaranty Agreement]

--------------------------------------------------------------------------------




Acknowledged and Agreed to by:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Buyer




By:    /s/ Goetz Rokahr    
Name:    Goetz Rokahr    
Title:    Director    
 

[Amended & Restated Guaranty Agreement]